NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                Submitted November 29, 2012
                                 Decided December 10,  2012

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             DIANE P. WOOD, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 12‐2138

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Southern District of Illinois.

       v.                                         No. 3:11‐CR‐30129‐001‐DRH

LARON WREN,                                       David R. Herndon,
    Defendant‐Appellant.                          Chief Judge.

                                          O R D E R 

        Laron Wren was en route to St. Clair County, Illinois, when his car was pulled over
and his passenger was found in possession of more than 500 grams of cocaine. Wren
pleaded guilty without benefit of a plea agreement to conspiring to distribute cocaine, 21
U.S.C. §§ 846, 841(a)(1), and was sentenced to the 120‐month mandatory minimum. See 21
U.S.C. §  841(b)(1)(B). Wren filed a notice of appeal, but his attorney asserts that the appeal
is frivolous and seeks to withdraw. See Anders v. California, 386 U.S. 738 (1967). Wren has
not filed a response. See CIR. R. 51(b). We confine our review to the potential issues
No. 12‐2138                                                                                Page 2

identified in counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74
(7th Cir. 2002).

        Counsel does not discuss the validity of Wren’s guilty plea or whether she asked
Wren if he wants to challenge the validity of his plea. See United States v. Knox, 287 F.3d 667,
671 (7th Cir. 2002). Our review of the record, however, convinces us that such a challenge
would be frivolous. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012). The district
court conducted a thorough Rule 11 colloquy, with the exception of two minor omissions
that could not have affected his substantial rights. The court failed to inform Wren of his
right to plead not guilty and his right to an attorney, see FED. R. CRIM. P. 11(b)(1)(B), (D), but
neither error affected Wren’s substantial rights because Wren was made aware of those
rights by initially pleading not guilty and having an appointed attorney throughout the
case, see Knox, 287 F.3d at 670; United States v. Lovett, 844 F.2d 487, 491–92 (7th Cir. 1988).

        Counsel does consider challenging the applicable mandatory minimum based on the
district court’s failure to ask Wren whether he admitted having a prior conviction for
another felony drug offense—a conviction that doubled the mandatory minimum from 60 to
120 months. See 21 U.S.C. §§ 841(b)(1)(B), 851. Before increasing Wren’s mandatory
minimum, the court was required by § 851(b) to ask him whether he admitted or denied his
prior conviction. See United States v. Williams, 298 F.3d 688, 692–93 (7th Cir. 2002). But any
omission of this inquiry was harmless because Wren had notice that the prior conviction
supported an increased mandatory minimum sentence, had the opportunity to object, and
failed to submit a written objection as required. 21 U.S.C. § 851(c); Williams, 298 F.3d at 693.

        Counsel also considers arguing that the district court erred by finding that Wren
made seven cocaine runs rather than six, and as a result attributed too much cocaine to
Wren for the purposes of calculating a base offense level. But as counsel explains, the
district court relied on the drug‐quantity calculations in the presentence report, the
calculations were amply supported, and Wren failed to present evidence showing that the
calculations were unreliable. See United States v. Davis, 682 F.3d 596, 613 (7th Cir. 2012);
United States v. Duncan, 639 F.3d 764, 768 (7th Cir. 2011). Moreover, even if Wren’s base
offense level were lower, he would remain subject to a mandatory minimum sentence of 120
months’ imprisonment. See 21 U.S.C. § 841(b)(1)(B); U.S.S.G. § 5G1.1(b).

       The motion to withdraw is GRANTED and the appeal is DISMISSED.